Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it appears to be about 180 words in length, and uses legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 19 is objected to because of the following informalities:  In the last line, it appears that “houseing” should be replaced with “housing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the munition fuze" in line 6, “the fuze” in line 9, and “said munition” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the fuze" in line 10, “said munition” in line 10, and “the initiation system” in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the fuze" in line 10, “said munition” in line 10, and “the initiation system” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Any unspecified claim is rejected as being dependent upon a rejected base claim.  In light of the above, the claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frickey (US 2007/0125256 A1).
Regarding claim 1, Frickey discloses a device for monitoring the status of a fuze of a munition (demolition charge), the device comprising:
a visible marker (charge indicator light 20) capable of being switched between an off state and an on state;
an indicator strip (display 18), capable of actuation, from a first state (0000) to a second state (0001 – 9999);
a power source (battery 96), capable of activation, wherein the power source provides power to an initiation system in the munition fuze, the visible marker and/or the indicator strip;
wherein said visible marker and indicator strip are positioned to be visible to an observer
when the fuze has been fitted for use on said munition; and wherein activation of the power source causes switching of the visible marker from the off state to the on state, and actuation of the indicator strip from the first state to the second state, such that activation of the power source is indicated by the actuation of the indicator strip to the second state; and
wherein the visible marker remains in the on state only if there is sufficient power to operate the initiation system.
Regarding the “capable of” recitations in claim 1, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Regarding the claimed invention being “for monitoring the status of a fuze” and “for use on said munition” as recited in claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Frickey was considered capable of performing the cited intended use.
Additionally it is noted that the claims are directed to an apparatus per se, not a method of operation.
However, the claims (e.g. claims 1, 15, and 19) contain limitations concerning the method/manner of operating the device.
Note that it is well settled case law that such limitations, which are essentially method limitations or statements of intended or desired use, do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; and, Ex parte Masham, 2 USPQ2nd 1647.
See MPEP 2114, which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2nd 1647.

Claims directed to apparatus must be distinguished from the prior art in terms of the structure rather than functions.  In re Danly, 120 USPQ 528, 531.

and,

Apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	Regarding claim 2, Frickey discloses the device according to claim 1, where the visible marker includes a light source (charge indicator light 20).
	Regarding claim 3, Frickey discloses the device according to claim 2, wherein the light source includes a Light Emitting Diode (LED – par. 18).
	Regarding claim 4, Frickey discloses the device according to any preceding claim 1, wherein the visible marker can switch to the on state prior to intended activation, thereby indicating unintended activation (intended use, functional recitation – see rejection of claim 1).
	Regarding claim 5, Frickey discloses the device according to any preceding claim 1, wherein the power source includes a battery (battery 96).
Regarding claim 6, Frickey discloses the device according to any preceding claim 1, wherein the power source includes a reserve battery (various batteries disclosed in Frickey).
Regarding claim 13, Frickey discloses the device according to claim 1, wherein the visible marker and indicator strip are located in a separate housing which may be retrofittable to the munition, such that the housing operatively engages with the munition’s power source (abstract – device to be fired).

Regarding claim 14, Frickey discloses a munition (firing device) comprising the device according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frickey (US 2007/0125256 A1) in view of Hugus (US 8250985 B2) or Hugus2 (US 7886668 B2).
Regarding claims 7-8, Frickey discloses the claimed invention except for wherein the indicator strip is a thermochromic or electrochromic indicator, or irreversible strip.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use thermochromic or electrochromic, or irreversible material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Futhermore, Hugus and Hugus2 also teach the use of electrochromic material (Seman, Michael et al., "Investigation of the role of plasma conditions on the deposition rate and electrochromic performance of tungsten oxide thin films", J. Mac. Sci. Technol., A21(6), Nov./Dec. 2003, pp. 1927-1933.)
Regarding claims 9-12, Frickey discloses the claimed invention except he does not explicitly disclose the exact recited arrangement or the same material or the same range.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same arrangement or same material (see rejection of claims 7-8 above), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claims 11-12, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a temperature in the range of 90-120degC or plus/minus 5degC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, see the rejection of claims 1, 2, 7, and 9.
Regarding claims 16-18, see the rejections of claims 3-5, respectively.
Regarding claim 19, see the rejection of claims 1, 3, 7, 9, and 13.
Regarding claim 20, see the rejection of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D DAVID/Primary Examiner, Art Unit 3641